DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Amendment
Claims 1-3, 8 and 11-15 remain(s) pending in the application.  Applicant's amendments to the Claims are responsive to the rejections previously set forth in the Final Office Action mailed 02/04/2021.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 13 under GRAPER WILLIAM US 3456874 A, hereinafter Graper have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the aspects of rotation of the first and second rotational portions as described in the published specification [0045].  More specifically, [0045-0056] describes a first and second rotational portions (621, 622) between which a space portion (625) whereby upon rotation, the space portion (625) transfers fluid from an inlet (617) to an outlet/oil chamber (618).  Being that the above structure is claimed to be novel, a more detailed depiction of how the space portion (625) transfers from the inlet (617) to the outlet/oil chamber (618).  A depiction, similar to Fig. 8, of the devices operation at every 90 degrees of rotation (or lesser amount) would be essential for a proper understanding of the disclosed invention.  This could be a replacement of Fig. 8 (such as Fig. 8a-8d…) or an additional figure showing the suggested depictions is appropriate.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,022,116.
Claims 1-3, 8, 11 and 12 are rejected over claim 1/9-12. 
Claim 13-15 are rejected over claim 14, 1/9-12 of U.S. Patent No. 11,022,116
Although the claims at issue are not identical, they are not patentably distinct from each other because although they use different nomenclature, when taken in light of the respective specifications results in a claimed structure that is not patentably distinct.  See below for a correlation between claim 1 and claims 1/9-12 of U.S. Patent No. 11,022,116; and between claim 13 and claims 14,1/9-12 of U.S. Patent No. 11,022,116.

16/136,403
11,022,116
Claim
1
A lubricating oil supply apparatus for a bidirectionally rotating compressor, the lubricating oil supply apparatus installed at a first end of a rotational shaft provided with a lubricating oil supply path formed along a longitudinal direction of the rotational shaft to supply lubricating oil to the lubricating oil supply path, wherein the lubricating oil supply apparatus comprises
A lubricant supply device that is configured to be installed at an end of a rotational shaft and that is configured to supply lubricant to a lubricant supply flow path defined along a longitudinal direction of the rotational shaft, the lubricant supply device comprising: 
1
1
a fixed portion provided with an oil inlet, an accommodation space that communicates with the oil inlet, and an oil chamber that communicates with the oil inlet through the accommodation space without directly communicating with the oil inlet
a fixer that defines an oil inlet, an accommodation space that communicates with the oil inlet, and an oil chamber that is spaced apart from the oil inlet, and that communicates with the oil inlet via the accommodation space, the fixer comprising a fixer cover that defines a through-hole at a center of the fixer cover and that covers an upper portion of the accommodation space of the fixer
1
1
a rotational portion accommodated in the accommodation space of the fixed portion and coupled to the rotational shaft to rotate together with the rotational shaft
a rotator that is accommodated in the accommodation space of the fixer, that is coupled to the rotational shaft, and that is configured to rotate together with the rotational shaft
1
1
a space provided at a location spaced apart from a rotational center of the rotational portion in a radial direction and encircling the rotational center of the rotational portion as the rotational portion rotates
the rotator defining a rotator space that is positioned radially outward of a rotational center of the rotator and that faces the oil inlet and the oil chamber
1
1
an oil outlet provided at the rotational center of the rotational portion to be connected to the oil chamber and the lubricating oil supply path, and wherein the oil inlet and the oil chamber are each provided at a location facing a turning locus of the space so that, as the rotational portion rotates, oil introduced into the space through the oil inlet moves together in a state of being stored in the space, and the oil is supplied from the space to the oil chamber when the space faces the oil chamber, and the oil in the oil chamber is supplied to the lubricating oil supply path through the oil outlet
an oil outlet connected to the oil chamber and the lubricant supply flow path, the connector comprising: a rotator mounting member that is inserted into and fixed to the inner diameter coupler… wherein the rotator is configured to, based on rotating relative to the fixer, (i) cause oil in the rotator space received through the oil inlet to be supplied to the oil chamber and (ii) cause oil in the oil chamber to be supplied to the lubricant supply flow path through the oil outlet
1
1
a first rotational portion provided with a shaft coupling portion that passes through the fixed portion to be fastened to the rotational shaft, and a first tooth portion connected to the shaft coupling portion, accommodated in the accommodation space of the fixed portion, and formed radially outward with respect to a center of the shaft coupling portion, a second rotational portion provided with a second tooth portion formed inward while surrounding the first tooth portion, the second rotational portion being accommodated in the accommodation space, wherein the first tooth portion and the second tooth portion are partially engaged with each other, wherein a space between the first tooth portion and the second tooth portion defines the space
a first rotator having a center region that defines the inner diameter coupler, the first rotator comprising a first tooth that is disposed at an outer circumference of the first rotator; and a second rotator accommodated in the accommodation space of the fixer, the second rotator comprising a second tooth that is disposed at an inner circumference of the second rotator, that surrounds the first tooth, and that is configured to engage with the first tooth, and wherein at least a portion of the first tooth is spaced apart from the second tooth to define the rotator space between the first tooth and the second tooth
9
1 
wherein the first rotational portion and the second rotational portion rotate at a constant speed while maintaining a location at which the first tooth portion and the second tooth portion are engaged with each other, wherein a rotational center of the first rotational portion and a rotational center of the second rotational portion are coincident to each other, wherein a center of the second tooth portion is located eccentrically from the rotational center
wherein a first rotational center of the first rotator is disposed at a second rotational center of the second rotator, and wherein a tooth center of the second tooth is disposed eccentrically from the first rotational center of the first rotator
10
 1
wherein a tooth profile of the first tooth portion and a tooth profile of the second tooth portion are coincident to each other to be engaged with each other, wherein a radius of a dedendum circle of the first tooth portion is less than a radius of an addendum circle of the second tooth portion, and wherein a radius of an addendum circle of the first tooth portion is greater than a radius of an addendum circle of the second tooth portion and is less than a radius of a dedendum circle of the second tooth portion
wherein the first tooth and the second tooth have tooth profiles that correspond to each other and that are configured to engage with each other, wherein the first tooth comprises a first plurality of teeth, and the second tooth comprises a second plurality of teeth, and wherein a number of the second plurality of teeth is greater than a number of the first plurality of teethwherein the first tooth defines a first groove radius based on a plurality of grooves of the first plurality of teeth, and a first protrusion radius based on a plurality of protrusions of the first plurality of teeth, wherein the second tooth defines a second groove radius based on a plurality of grooves of the second plurality of teeth, and a second protrusion radius based on a plurality of protrusions of the second plurality of teeth, wherein the first groove radius is smaller than the second protrusion radius, and wherein the first protrusion radius is larger than the second protrusion radius and smaller than the second groove radius
11/12




16/136,403
11,022,116
Claim
13
A compressor, comprising: a rotational shaft provided with a lubricating oil supply path formed along a longitudinal direction of the rotational shaft; a frame provided with a rotational support to support rotation of the rotational shaft; a motor provided on the rotational shaft and the frame to rotate the rotational shaft in a first direction and a second direction opposite to the first direction with respect to the frame; a housing in which lubricating oil is stored at a lower portion thereof and the frame is accommodated at an upper portion of a lubricating oil storage space
A compressor, comprising: a rotational shaft that defines a lubricant supply flow path along a longitudinal direction of the rotational shaft; a frame comprising a rotation supporter configured to support rotation of the rotational shaft; a motor that is located at the rotational shaft and the frame and that is configured to rotate the rotational shaft in a first direction and in a second direction with respect to the frame, the second direction being opposite to the first direction; a housing comprising a lower portion configured to store lubricant and an upper portion that accommodates the frame
14
13
and a lubricating oil supply apparatus installed at a first end of the rotational shaft
and a lubricant supply device that is installed at an end of the rotational shaft and that is configured to supply the lubricant
14
13
see above with respect to the lubricant supply apparatus of claim 1.
see above with respect to the lubricant supply apparatus of claim 1.
1/9-12


Relevant Art
KROPIWNICKI TADEK M US 3307480 A discloses a reversible gear pump. The gear pump attains reversibility by providing a first/inner rotational portion (45) that’s rotational axis may be shifted to be eccentric from the second/outer rotational portion (43) rotational axis. Therefore, when the rotation of the shaft coupling portion reverses direction, the first rotational portion’s eccentricity maybe/is changed such that the fluid continues to flow from the inlet to the outlet.
Schweiher; Mark et al. US 20150086403 A1 discloses a reversible gear pump.  The gear pump attains reversibility by providing a first/inner rotational portion (14) and a second/outer rotational portion (16). The second rotational portion has a rotational axis 
FERODO GB 1396201 A discloses a reversible gear pump. The gear pump attains reversibility by providing a first/inner rotational portion (12) that’s rotational axis is eccentric from the second/outer rotational portion (11) rotational axis, and a set of check valves that only allow fluid to flow in one direction regardless of shaft rotation, from the inlet to the outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745